DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 10, and 13 objected to because of the following informalities:
In claim 1, line 11; “the camera coordinate system” should be changed to “a camera coordinate system” since no camera coordinate system has previously been set forth and it is clear from the context of the claims and the specification that the Applicant intends to set forth a camera coordinate system.
In claim 2, line; “an x-ray image” should be changed to “the x-ray image” since it is clear from the context of the claims and the specification that the Applicant intends to refer to the same x-ray image previously set forth.
In claim 10, line 19; “a dynamic reference base” should be changed to “the dynamic reference base” since it is clear from the context of the claims and the specification that the Applicant intends to refer to the same dynamic reference base previously set forth.
In claim 13, line 2 “a patient fixture instrument” should be changed to “the patient fixture instrument” since it is clear from the context of the claims and the specification that the Applicant intends to refer to the same patient fixture instrument previously set forth.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites the limitation “the registration device” lines 10-11. There is unclear antecedent basis for this limitation in the claim. A “registration fixture device” has previously been set forth but not a “registration device” It is unclear how this “registration device” relates to the “registration fixture device” previously set forth. Is the Applicant setting for a separate device or intending to refer to the previously set forth device? Paragraph 107 of the published specification seems to indicate that either of these could be true so it is unclear what the Applicant intended (Para 107; “registration device 1600, which may be the same or similar to registration fixture 1412 […] Device 1600 may contain radiopaque and retroreflective markers as discussed in further detail below”). For examination purposes, either interpretation will be considered to be valid.
Regarding claim 17, claim 17 recites the limitation “The method of claim 10 further configured to indicate”. This limitation does not make sense as a method cannot be configured to indicate. For examination purposes, this limitation will be interpreted as using a display to indicate the limitation as recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10653497 in view of Crawford et al. (US20130345718, hereafter Crawford).
Regarding claim 1, claim 1 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 1 of the instant application except claim 1 of the instant application further requires storing an x-ray image containing the target anatomical structure and the radiopaque markers and performing subsequence tracking without the temporary registration fixture.
In an analogous surgical navigation system field of endeavor Crawford discloses storing an x-ray image containing a target anatomical structure and radiopaque markers (Crawford, Para 176-179; describing using and storing an x-ray image of an anatomical structure and the markers) and performing subsequence tracking without a temporary registration fixture (Crawford, Para 392-394; describing using a targeting fixture 690 and a temporary rigid plate 870 containing opaque markers 730 and active markers 720, then removing the temporary plate and continuing tracking without it) (Crawford, Para 472-473; describing this process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the instant application to include storing an x-ray image containing the target anatomical structure in order to provide a highly contrasted image and to improve resolution of the image as taught by Crawford (Crawford, Para 174 and 472) and to include the radiopaque markers and performing subsequence tracking without the temporary registration fixture in order and to improve ease of use since the temporary fixture will not be in the way of the surgeon as taught by Crawford (Crawford, Para 472).
Regarding claim 2, claim 2 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 2 of the instant application except claim 2 of the instant application additionally requires that the attachment of the fixture occur prior to the step of storing an x-ray image and removal of the fixture afterwards.
In an analogous surgical navigation system field of endeavor Crawford discloses prior to the step of storing an x-ray image, attaching the temporary registration fixture to the patient in proximity to the target anatomical structure; and after the step of transferring the initial registration, removing the attached temporary registration fixture (Crawford, Para 472; “have a rigid extension containing opaque markers 730 that are temporarily attached near the spine when the scan is taken […] Once the scan is taken, the opaque markers 730 are not needed. Therefore, in some embodiments, by depressing a conventional release, the skirt 6600 can be removed so it will not be in the way of the surgeon (see for example FIG. 66B)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 of the instant application to include attachment of the fixture occur prior to the step of storing an x-ray image and removal of the fixture afterwards in order to improve resolution of the image and to improve ease of use since the temporary fixture will not be in the way of the surgeon as taught by Crawford (Crawford, Para 472).
Regarding claim 3, claim 3 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 3 of the instant application except as outlined and addressed above.
Regarding claim 4, claim 4 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 4 of the instant application except as outlined and addressed above.
Regarding claim 5, claim 1 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 5 of the instant application except as outlined and addressed above.
Regarding claim 6, claim 7 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 6 of the instant application except as outlined and addressed above.
Regarding claim 7, claim 8 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 7 of the instant application except as outlined and addressed above.
Regarding claim 8, claim 9 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 8 of the instant application except as outlined and addressed above.
Regarding claim 9, claim 13 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 9 of the instant application except as outlined and addressed above except claim 9 of the instant application further requires storing an x-ray image containing the target anatomical structure and the radiopaque markers and performing subsequence tracking without the temporary registration fixture.
In an analogous surgical navigation system field of endeavor Crawford discloses storing an x-ray image containing a target anatomical structure and radiopaque markers (Crawford, Para 176-179; describing using and storing an x-ray image of an anatomical structure and the markers) and performing subsequence tracking without a temporary registration fixture (Crawford, Para 392-394; describing using a targeting fixture 690 and a temporary rigid plate 870 containing opaque markers 730 and active markers 720, then removing the temporary plate and continuing tracking without it) (Crawford, Para 472-473; describing this process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the instant application to include storing an x-ray image containing the target anatomical structure in order to provide a highly contrasted image and to improve resolution of the image as taught by Crawford (Crawford, Para 174 and 472) and to include the radiopaque markers and performing subsequence tracking without the temporary registration fixture in order and to improve ease of use since the temporary fixture will not be in the way of the surgeon as taught by Crawford (Crawford, Para 472).
Regarding claim 10, claim 1 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 10 of the instant application except claim 10 of the instant application further requires storing an x-ray image containing the target anatomical structure and the radiopaque markers and performing subsequence tracking without the temporary registration fixture.
In an analogous surgical navigation system field of endeavor Crawford discloses storing an x-ray image containing a target anatomical structure and radiopaque markers (Crawford, Para 176-179; describing using and storing an x-ray image of an anatomical structure and the markers) and performing subsequence tracking without a temporary registration fixture (Crawford, Para 392-394; describing using a targeting fixture 690 and a temporary rigid plate 870 containing opaque markers 730 and active markers 720, then removing the temporary plate and continuing tracking without it) (Crawford, Para 472-473; describing this process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the instant application to include storing an x-ray image containing the target anatomical structure in order to provide a highly contrasted image and to improve resolution of the image as taught by Crawford (Crawford, Para 174 and 472) and to include the radiopaque markers and performing subsequence tracking without the temporary registration fixture in order and to improve ease of use since the temporary fixture will not be in the way of the surgeon as taught by Crawford (Crawford, Para 472).
Regarding claim 11, claim 2 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 11 of the instant application except as outlined and addressed above.
Regarding claim 12, claim 3 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 12 of the instant application except as outlined and addressed above.
Regarding claim 13, claim 4 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 13 of the instant application except as outlined and addressed above.
Regarding claim 14, claim 5 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 14 of the instant application except as outlined and addressed above.
Regarding claim 15, claim 6 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 15 of the instant application except as outlined and addressed above.
Regarding claim 16, claim 7 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 16 of the instant application except as outlined and addressed above.
Regarding claim 17, claim 8 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 17 of the instant application except as outlined and addressed above.
Regarding claim 18, claim 9 of U.S. Patent No. 10653497 contains at least all of the limitations of claim 18 of the instant application except as outlined and addressed above.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose nor reasonably suggest the limitations set forth in the independent claims and in view of the NOA issued 1/6/2020 in application 15178706. Specifically the prior art does not disclose transferring the registration of the registration fixture device in the image space to the navigation space based upon a relative position of the imaging pattern of the fiducials in relation to a position of the navigation pattern of the optical markers as required in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20080177173 – discloses a dynamic reference base and a temporary fixture device but does not disclose transferring the registration performed by the temporary fixture device to the dynamic reference base as described in the independent claims
US20180311011 – discloses a temporary fixture device but does not disclose transferring the registration performed by the temporary fixture device to a dynamic reference base as described in the independent claims
US20150282735 – discloses tracker arrays related to the limitations in the claims.
US8357165 – discloses tracker arrays related to the limitations in the claims.
US20140100619 – discloses tracker arrays related to the limitations in the claims.
US20090306499 – discloses tracker arrays related to the limitations in the claims.
US9737370 – discloses tracker arrays related to the limitations in the claims.
US20150031985 – discloses tracker arrays related to the limitations in the claims.
US20120201421 – discloses tracker arrays related to the limitations in the claims.
US8737708 – discloses tracker arrays related to the limitations in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793